MEMORANDUM OPINION
                                         No. 04-09-00732-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                  v.

                                             David ASH,
                                              Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 339208
                           Honorable David J. Rodriguez, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 27, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On February 9, 2011, this court issued an opinion affirming the trial court’s judgment in

part conditioned on remittitur. On March 21, 2011, appellant filed a motion for rehearing and a

motion for en banc reconsideration. The parties later asked this court to abate all proceedings in

the appeal pending settlement negotiations. On July 5, 2011, the parties filed a joint motion to

dismiss the appeal, remand the cause to the trial court, withdraw our opinion, and
                                                                                   04-09-00732-CV


contemporaneously issue mandate. The motions for rehearing and reconsideration are dismissed

as moot. The joint motion to dismiss is granted.

       This court’s opinion and judgment dated February 9, 2011 are hereby withdrawn. The

trial court’s judgment is hereby set aside without regard to the merits and the cause is remanded

to the trial court for rendition of judgment in accordance with the parties’ agreement. TEX. R.

APP. P. 42.1(a)(2)(B). Mandate shall issue contemporaneously. TEX. R. APP. P. 18.1(c).



                                                    Sandee Bryan Marion, Justice




                                              -2-